Title: General Orders, 6 November 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]saturday Novr 6th 1779.
          Parole Appenzel—  C. Signs Sydney. Zug.
        
        The State or Sub Cloathiers are to make immediate and the most exact returns to the Cloathier General of all the cloathing in their hands which may have been procured by their States, at continental expence, and they will also report to him what expectations they have of farther supplies both as to quantity and quality, and the time.
        If there are any states who have not appointed Sub or State Cloathiers, or the Cloathiers appointed have not joined the army or are absent, the commanding officers of the lines of the States under any of those descriptions are each to appoint a proper and fit officer, who is to be immediately reported to the Adjutant General to act as a Sub Cloathier, pro tempore.
      